In a suit for divorce brought by the husband on the grounds of extreme cruelty to plaintiff and habitual indulgence in violent and ungovernable temper, the cause was referred to a master, and, upon his findings of fact, a final decree granting the divorce was entered by the lower court. The Appellant in her answer made no application for permanent alimony and the master in his findings recommended that the final decree provide that appellant is not entitled to permanent alimony. The final decree made no reference to an allowance of permanent alimony, thereby impliedly denying alimony. An appeal from this decree was taken by the wife.
There is some conflict in the testimony, but the allegations of the bill charging the wife with extreme cruelty to plaintiff and habitual indulgence in violent and ungovernable temper are sufficient, and there is ample evidence to *Page 636 
support the decree of the lower court. The record has been examined by the Court and, finding no reversible error therein, the decree of the lower court is affirmed.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur.
THOMAS, J., concurs in the opinion and judgment.
JUSTICES TERRELL and BUFORD not participating as authorized by Section 4687 Compiled General Laws of 1927 and Rule 21-A of the Rules of this Court.